BRYAN SCHRODER
United States Attorney

ALLISON M. O’LEARY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: allison.oleary@usdoj.gov

Attorneys for Plaintiff


                                                IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                                                                              No.
                                                                                                       )
                                                                                                       )
                                                          Plaintiff,                                     COUNTS 1-5:
                                                                                                       )
                                                                                                         DISTRIBUTION OF A CONTROLLED
                                                                                                       )
                      vs.                                                                                SUBSTANCE
                                                                                                       )
                                                                                                           Vio. of 21 U.S.C. § 841(a)(1) &
                                                                                                       )
  DORIAN DUANE TOPPS, ISAIAH                                                                             (b)(1)(A)
                                                                                                       )
  JAMES CROSS, and KEVIN
                                                                                                       )
  GLOVER,                                                                                                ENHANCED STATUTORY PENALTIES
                                                                                                       )
                                                                                                         ALLEGATION
                                                                                                       )
                                                          Defendants.                                      21 U.S.C. § 841(b)
                                                                                                       )

  __________________________________________________________________________________________________




                                                                                    INDICTMENT

             The Grand Jury charges that:

                                                                                                  COUNT 1

             On or about January 29, 2020, within the District of Alaska, defendants DORIAN

DUANE TOPPS and ISAIAH JAMES CROSS knowingly distributed fifty grams or

more of pure methamphetamine to another person.


            Case 3:20-cr-00012-TMB-DMS Document 2 Filed 02/21/20 Page 1 of 3
      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 2

      On or about January 29, 2020, within the District of Alaska, defendants DORIAN

DUANE TOPPS and KEVIN GLOVER knowingly distributed fifty grams or more of

pure methamphetamine to another person.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 3

      On or about December 23, 2019, within the District of Alaska, defendant

DORIAN DUANE TOPPS knowingly distributed fifty grams or more of pure

methamphetamine to another person.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 4

      On or about November 19, 2019, within the District of Alaska, defendant

DORIAN DUANE TOPPS knowingly distributed fifty grams or more of pure

methamphetamine to another person.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 5

      On or about October 23, 2019, within the District of Alaska, defendant DORIAN

DUANE TOPPS knowingly distributed fifty grams or more of pure methamphetamine to

another person.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

//

                                       Page 2 of 3
      Case 3:20-cr-00012-TMB-DMS Document 2 Filed 02/21/20 Page 2 of 3
               ENHANCED STATUTORY PENALTIES ALLEGATIONS

       Before defendant DORIAN DUANE TOPPS committed the offenses charged in

Counts 1 through 5 in this case, he had a final conviction for Distribution of a Controlled

Substance in Case No. 3:15-cr-00101, a serious drug felony. DORIAN DUANE TOPPS

served a term imprisonment of more than twelve months for this conviction, and he was

released from any related term of imprisonment within 15 years of the commencement of

the instant offenses.

       Before defendant ISAIAH JAMES CROSS committed the offense charged in Count

1 of this case, he had a final conviction for Robbery in the First Degree in Alaska Superior

Court Case No. 4FA-14-00662CR, a serious violent felony. ISAIAH JAMES CROSS

served a term of imprisonment of more than twelve months for this conviction.

       A TRUE BILL.

                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON


s/ Allison M. O’Leary
ALLISON M. O’LEARY
Assistant U.S. Attorney
United States of America




s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America



DATE:         February 19, 2020
                                        Page 3 of 3
       Case 3:20-cr-00012-TMB-DMS Document 2 Filed 02/21/20 Page 3 of 3
